Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a release system.
Group II, claim(s) 17-19, drawn to a space system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a release system including a segmented structural element that comprises: a first segment designed to be coupled to a first structure; a second segment designed to be coupled to a second structure; and " a solder joint joining respective ends of said first and second segments, thus holding down the first and second structures with respect to one another; wherein said solder joint is electromagnetically heatable and includes a solder alloy having a predefined melting temperature; said release system being characterized by further including magnetic field generating means configured to, upon reception of a release command, generate a time-varying magnetic field through the solder joint such that to cause heating thereof up to the predefined melting temperature of the solder alloy, thereby causing melting of said solder alloy; whereby separation of the first and second segments is caused, thus enabling release of the first and second structures from one another, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nansen et al. (2006/180705 from IDS).  Nansen discloses a release system including a segmented structural element that comprises: a first segment 14 designed to be coupled to a first structure; a second segment 16 designed to be coupled to a second structure; and a solder joint 78 joining respective ends of said first and second segments, thus holding down the first and second structures with respect to one another; wherein said solder joint is electromagnetically heatable and includes a solder alloy having a predefined melting temperature (figure 5, paragraphs 0033, 0042-0045); said release system being characterized by further including magnetic field generating means 62, 68 configured to, upon reception of a release command (paragraph 0030), generate a time-varying magnetic field through the solder joint such that to cause heating thereof up to the predefined melting temperature of the solder alloy, thereby causing melting of said solder alloy; whereby separation of the first and second segments is caused, thus enabling release of the first and second structures from one another (paragraphs 0030-0045, figures 2 and 5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735